       Case 4:19-cv-00107-DPM Document 95 Filed 03/25/21 Page 1 of 1


           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JAGER PRO, LLC                                               PLAINTIFF

v.                       No. 4:19-cv-107-DPM

BULL CREEK WELDING AND
FABRICATION, INC.                                         DEFENDANT

                                ORDER
     The Court appreciates Jager Pro's brief on sealing, Doc. 77, and its
attention to the sealing, redaction, and confidentiality issues.       This
effort is a model of care and collaboration among counsel. The Court
grants Jager Pro leave to file unsealed versions of Exhibits N, R, S, A0-
0, A0-1, and AQ in support of its motion for summary judgment, Doc.
60. Exhibits AN and AP will remain under seal, but Jager Pro must file
redacted versions on the public docket. Exhibits 0, Q, AR, AS, and AT
will remain under seal in their entirety. Please file the listed unsealed
exhibits, and the redacted exhibits, on the public docket by 9 April 2021.
     So Ordered.




                                  D .P. Marshall Jr.
                                  United States District Judge
